UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SCOTT JAMES REPELLA, on behalf of :
A.R., a minor, :CIVIL ACTION NO. 3:19-CV-469

Petitioner, ‘(JUDGE MARIANI)
:(Magistrate Judge Saporito)
V.

LUZERNE COUNTY C & Y SERVICES,

Respondent.

 

Background of This Order

Here the Court considers Magistrate Judge Joseph Saporito’s Report and
Recommendation (“R&R”) (Doc. 17) in which he recommends that Respondent Luzerne
County Children & Youth Services’ Motion to Dismiss Petitioner Scott Repella’s Petition for
Writ of Habeas Corpus, Filed on Behalf of A.R., a Minot (Doc. 13) be granted and the
Petition be dismissed for lack of subject matter jurisdiction (Doc. 17 at 3). He also
recommends that the Court decline to issue a certificate of appealability because Petitioner
“has failed to demonstrate ‘a substantial showing of the denial of a constitutional right.” (/d.
(quoting 28 U.S.C. § 2253(c)(2); citing Buck v. Davis, 137 S. Ct. 759, 773-75 (2017); Miller-
El v. Cockrell, 537 U.S. 322, 335-36 (2003); Slack v. Daniel, 529 U.S. 473, 484 (2000)).)

Magistrate Judge Saporito’s recommendation is based on his finding that the 28

U.S.C. § 2254 Petition alleging that A.R. was being illegally detained by the Luzerne County
Children & Youth Services (“Luzerne CYS”) challenges the state court judgment terminating
Petitioner Repella’s parental rights and, because A.R. has not been in the custody of
Luzerne CYS since December 16, 2010, at the latest, this Court lacks subject matter
jurisdiction in this matter. (Doc. 17 at 1-2 (citing Lehman v. Lycoming Cty. Children’s Servs.
Agency, 458 U.S. 502, 510-12 (1982) (no federal jurisdiction where children are in the
“custody” of foster or adoptive parents.)).) To Petitioner's assertion that the facts of this
case warrant an exception to the jurisdictional rule, Magistrate Judge Saporito found that
“federal courts have ‘no authority to create equitable exceptions to jurisdictional
requirements.” (Doc. 17 at 2-3 (quoting Bowles v. Russell, 551 U.S. 205, 214 (2007); citing
Gutierrez v. Gonzales, 125 Fed. App’x 406, 412 (3d Cir. 2005) (“It is without dispute that §
2241(c)'s custody requirement is jurisdictional. . . . [T]he District Court’s powers in equity
cannot be used to cure a jurisdictional defect . . . .”)).)

With Petitioners [sic] Objections to the Report and Recommendation to Dismiss
(Doc. 18), he attempts to distinguish the Supreme Court's holding in Lehman with reference
to dissenting opinions in the Third Circuit case which was under consideration. (/d. at 2
(citing Lehman v. Lycoming Cty. Children’s Servs. Agency, 648 F.2d 135, 163, 177 (3d Cir.
1981)).) Petitioner's reliance on the appellate court dissenting opinions of Judge Rosen
and Judge Gibbons is unavailing in that the United States Supreme Court unequivocally
held that “§ 2254 does not confer federal-court jurisdiction” allowing consideration of

collateral challenges to state-court judgments terminating parental rights. 458 U.S. at 515-
16. Thus, Magistrate Judge Saporito properly found that this Court lacks jurisdiction to
consider Petitioner’s present action. Y
ACCORDINGLY, THIS __/ \" ‘DAY OF FEBRUARY 2020, IT IS HEREBY
ORDERED THAT:
1. The R&R (Doc. 17) is ADOPTED for the reasons set forth therein;
2. Petitioner's objections to the R&R (Doc. 18) are overruled;
3. Respondent Luzerne County Children & Youth Services’ Motion to Dismiss
Petitioner Scott Repella’s Petition for Writ of Habeas Corpus, Filed on Behalf of
A.R., a Minot (Doc. 13) is GRANTED;
4. The 28 U.S.C. § 2254 Petition is DISMISSED WITH PREJUDICE;

5. There is no basis for the issuance of a certificate of appealability.

6. The Clerk of Court is directed to close AZ
1 Naha

Robert D. Mariani)
United States District Judge
